PRATT, J.
This court has in effect decided the principles involved in the merits of this case at the last general term. In another branch of the same action I recommended that this appeal be affirmed, without an opinion. This course is taken in accordance with a request of the appellant, and upon his statement, in order to facilitate an early decision by the court of appeals. I assume from his letter that no point is to be made upon the rather indefinite expression in the complaint that the channel over which the bridge is built is navigable water, and for the further reason that it appeared beyond dispute in the other case, to which I have referred, that originally it was not navigable, but was made so for small boats by an artificial dam, which raised the water in the lake several feet. Affirmed as above stated.